Judgment unanimously reversed on the law and facts and a new trial, granted. Memorandum: A new trial is required in the interest of justice because of the improper and prejudicial conduct of the prosecutor. In summing up, the District Attorney improperly commented upon defendant’s silence when told of the charges against him (People v. Robinson, 13 N Y 2d 296, 301) and, upon defendant being a recipient of welfare saying: “Again, we start off with our superior fellow, Leon Moore; his wife tells us * * * that they are on welfare, and maybe he wanted to supplement that welfare allowance a little bit by a little extra curricular activity. So, he goes down to the corner of Michigan and William with his gun”. The District Attorney also exceeded proper limits in telling the jury that if they wanted to live in a community where crime runs rampant they should acquit the defendant. (People v. Fielding, 158 N. Y. 542, 546, 551, 553; People v. Maurilla, 189 App. Div. 809, affd. 229 N. Y. 600; Annotation 85 ALR 2d 1132.) (Appeal from judgment of Erie County Court convicting defendant of robbery, second degree.) Present — Williams, P. J., Bastow, Goldman, Henry and Marsh, JJ.